Citation Nr: 0706713	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  06-23 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss, and if so, whether the reopened claim should be 
granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus, and if 
so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from October 1951 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that no new and material evidence had been 
submitted to reopen the veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  

In February 2006, the veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
A transcript of the hearing is associated with the claims 
file.  



FINDINGS OF FACT

1.  In an August 1994 rating decision, the RO denied 
entitlement to service connection for bilateral defective 
hearing and tinnitus.  The veteran did not appeal those 
decisions, and they became final.

2.  Evidence received since the final August 1994 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the veteran's claims, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claims, so as to permit reopening of the 
claims.  

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
bilateral hearing loss which is due to any incident or event 
in active military service, and sensorineural hearing loss as 
an organic disease of the nervous system is not shown to have 
been manifested to a compensable degree within one year after 
separation from service.

4.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has tinnitus 
that is due to any incident or event in active military 
service, and tinnitus as an organic disease of the nervous 
system is not shown to have been manifested within one year 
after separation from service.


CONCLUSIONS OF LAW

1.  The August 1994 rating decision denying service 
connection for bilateral defective hearing and tinnitus is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (2006).

2.  New and material evidence to reopen the claims for 
service connection for bilateral defective hearing and 
tinnitus has been submitted.  38 U.S.C.A. §§ 5103(a), 5103A, 
5107(a), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.159, 20.302 (2006).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2006).  

4.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In July 2005, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The July 2005 letter specifically informed the 
veteran that his claims for service connection for bilateral 
hearing los and tinnitus were previously denied and that, to 
reopen his claims for service connection, he needed to submit 
new and material evidence.  The letter informed the veteran 
of the reasons why his claims were previously denied and 
advised him of the types of evidence that would be considered 
new and material evidence sufficient to reopen the claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The July 2005 
letter also informed the veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
records in the custody of a Federal department or agency, 
including VA, the service department, and the Social Security 
Administration.  The veteran was specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the July 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
May 2006 SOC provided the veteran with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Finally, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board concludes that all 
required notice has been given to the veteran.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

A.  New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

In a rating decision dated August 1994, the RO denied 
entitlement to service connection for bilateral defective 
hearing and tinnitus.  The record reflects the veteran was 
notified of that decision in September 1994, and did not 
submit a notice of disagreement to initiate an appeal.  
Therefore, the August 1994 decision is final as to both 
issues.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  The evidence associated with the claims 
file at the time of the January 2003 rating decision did not 
include evidence showing the veteran was treated for or shown 
to have hearing loss or tinnitus during his active military 
service.  

Since the August 1994 rating decision, the new evidence that 
has been submitted includes testimonial evidence from the 
veteran indicating that he was exposed to artillery noise 
exposure during his service in the Korean Conflict, and that 
he had hearing problems, including ringing in his ears, when 
he left service.  See July 2006 VA Form 9 and February 2007 
videoconference hearing transcript.  In addition, in his 
October 2005 notice of disagreement, the veteran indicated 
that his VA physician had told him that his hearing loss 
could be related to his military service.  At the time of the 
last final decision, there was no evidence of record showing 
the veteran had hearing loss or tinnitus during service or 
evidence relating his current hearing problems to service 
and, since the August 1994 decision, the veteran has provided 
competent evidence suggesting that his tinnitus had its onset 
during service and that his hearing loss may be associated 
with his military service.  

In determining whether new and material evidence has been 
submitted to reopen a claim for service connection, we must 
presume the credibility of all evidence.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  Therefore, the 
Board finds that the veteran's recently submitted evidence is 
new, relates to an unestablished fact or facts necessary to 
substantiate the veteran's claims, is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claims.  Accordingly, the claims for 
entitlement to service connection for bilateral hearing loss 
and tinnitus may be reopened.  See 38 U.S.C.A. § 5108.  

B.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including organic diseases of the nervous 
system, (e.g., sensorineural hearing loss and tinnitus), 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. § 3.307, 3.309(a) (2006).  

In addition to the foregoing, for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies at 500, 1000, 2000, 
3000, or 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even if disabling hearing 
loss is not demonstrated at separation from service, a 
veteran may, nevertheless, establish service connection for a 
current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

Due to the similar medical history and evidence related to 
the two claims, as well as the similar disposition of the 
issues herein, the Board will address them in a common 
discussion.  

The veteran asserts service connection for bilateral hearing 
loss and tinnitus is warranted because he was exposed to 
acoustic trauma during his service during the Korean 
Conflict.  Specifically, he states that he was assigned to a 
field artillery battalion in which he was in charge of firing 
a heavy machine gun.  In this case, the veteran has been 
diagnosed with bilateral sensorineural hearing loss and 
tinnitus.  See July 1993 VA audio examination.  Therefore, 
the controlling issues in this case are whether there is 
evidence of incurrence of a disease or injury in service and 
medical evidence of a nexus between the current disabilities 
and service.  See Hickson, supra.  

With respect to in-service incurrence, the Board notes the 
veteran's service medical records (SMRs), including his July 
1953 separation examination, are negative for any complaints, 
treatment, or findings related to hearing loss and/or 
tinnitus.  The Board notes, however, that for injuries or 
diseases which are alleged to have been incurred in combat, 
38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard 
of proof to determine service connection.  Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 
563 (1996).  Specifically, VA regulations provide that, in 
the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
see generally Peters v. Brown, 6 Vet. App. 540, 543 (1994).

As noted above, the record contains the veteran's assertions 
of in-service acoustic trauma.  Also of record is the 
veteran's DD Form 214, which shows that his most significant 
duty assignment was with the Headquarters and Headquarters 
Battery, 40th Division Artillery.  Although his MOS is not 
listed, it appears he was trained as a field wireman with the 
5th Armed Division.  His DD Form 214 also shows he received 
the Korean Service Medal with two bronze service stars and 
two overseas bars, and the United Nations Service Medal.  
Although the his DD 214 shows he was trained as a field 
wireman, the veteran testified that he was later trained as a 
machine gunner, and the Board finds it probative that his 
most significant duty assignment was with the field artillery 
unit.  Thus, the Board finds the veteran's assertions 
regarding in-service noise exposure to be credible and 
consistent with his reported duties in a field artillery unit 
and thus, there is credible evidence of inccurrence of 
disease or injury in service.  See Hickson, supra.  

Although the Board has acknowledged that there is credible 
evidence of noise exposure during service, the analysis 
required by 38 U.S.C.A. § 1154(b), however, applies only as 
to whether an injury or disease was incurred or aggravated at 
that time, i.e., in service.  It does not apply to the 
questions of whether there is a current disability or a nexus 
connecting any current disability to service.  See Collette; 
Gregory, supra.  The provisions of 38 C.F.R. § 1154(b) do not 
obviate the requirement that a veteran submit medical 
evidence of a causal relationship between his current 
condition and his military service.  Wade v. West, 11 Vet. 
App. 302 (1999).

Review of the record reveals there is no competent medical 
evidence or opinion of record which relates the veteran's 
current bilateral hearing loss and tinnitus to his military 
service.  In this regard, the Board notes the veteran was 
afforded a VA examination in conjunction with this claim in 
July 1993 and the VA examiner did not relate his current 
diagnoses to service.  Although the VA examination of record 
is several years old, the Board finds no prejudice to the 
veteran in not remanding this claim for another VA 
examination, because there is sufficient medical evidence of 
record to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2006).  

The first time the veteran is shown to have impaired hearing 
is in June 1988, when he was given a private audiogram.  
Although the audiogram revealed the veteran had hearing loss, 
the private audiologist noted the veteran had been exposed to 
high levels of noise during his post-service employment.  In 
this context, the Board notes a June 2005 VA outpatient 
treatment record reflects the veteran reported that he worked 
at an industrial plant after being separated from service, 
but that he was in the hearing conservation program and wore 
hearing protection.  

In evaluating the ultimate merit of these claims based upon 
the entire record, the Board finds most probative that the 
July 1993 private audiologist attributed the veteran's 
hearing loss to his post-service employment.  The Board also 
notes that the July 1993 private medical record does not 
contain a diagnosis of tinnitus.  In fact, the most recent 
audiological examination of record, dated June 2005, fails to 
show that the veteran currently suffers from tinnitus.  
Therefore, while the evidence of record clearly shows the 
veteran suffers from a hearing impairment, it does not 
contain an indication of a medical nexus to service, and does 
not show the veteran has a current tinnitus disability.  The 
Board also finds probative that more than 30 years passed 
between the time the veteran was separated from service and 
was first shown to have impaired hearing.  This gap of many 
years in the record militates against a finding that the 
veteran's in-service noise exposure caused a chronic 
disorder, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  See 38 C.F.R. 
§ 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  In this context, the Board again notes the 
veteran's July 1953 separation examination report reflects 
that his hearing was normal on spoken and whispered voice 
tests.  The Board does note that the veteran testified that 
he could not recall being given a hearing test at separation; 
however, the Board affords more probative value to the July 
1953 examination report, as it was generated 
contemporaneously with the veteran's service.  

In sum, the Board finds the preponderance of the evidence is 
against the grant of service connection for bilateral hearing 
loss and tinnitus.  In making this determination, the Board 
notes there is no competent medical evidence attributing the 
veteran's current diagnoses to his military service.  The 
veteran testified that a VA physician told him that his 
hearing loss may be related to his military service; however, 
after reviewing VA outpatient treatment records dated 
February to June 2005, the Board finds no evidence suggesting 
a medical professional has ever related the veteran's current 
diagnoses to service.  In fact, even if the Board assumed a 
VA physician told the veteran that his current hearing loss 
may be related to service, such an opinion would be 
speculative and not enough to support the grant of a claim 
for service connection.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish medical nexus); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (holding that there was a plausible basis for 
the Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by service).

Thus, the only evidence of record that relates the veteran's 
hearing loss and tinnitus to his service consists of his own 
statements.  The Board does not doubt the veteran sincerely 
believes his current diagnoses are related to service; 
however, there is no indication that he has the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board has considered the lay 
statements submitted by the veteran in support of his claims, 
as well as the veteran's statements that he noticed ringing 
in his ears when he left service.  However, as noted, the 
Board finds most probative that the veteran's hearing was 
shown to be normal at separation, more than 30 years passed 
between separation and first time he was shown to have 
hearing loss, and there is evidence of post-service noise 
exposure.  

Service connection for bilateral hearing loss and tinnitus on 
a presumptive basis is not available in this case, because 
there is no indication in the evidence of record that the 
veteran manifested an organic disease of the nervous system, 
shown to include either hearing loss or tinnitus, to a 
compensable degree within his first post-service year.  See 
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  In this regard, the Board again notes that at the 
veteran's separation examination his hearing was normal.  
Furthermore, he has not submitted or identified medical 
records which show he suffered from bilateral hearing loss or 
tinnitus between the time he was separated from service, in 
July 1953, and June 1988.  

In summary, the veteran's claims for service connection for 
bilateral hearing loss and tinnitus cannot be granted because 
there is no evidence of hearing loss or tinnitus during 
service or until more than 30 years thereafter, there is 
evidence that the veteran's hearing loss and tinnitus may be 
due to post-service noise exposure, and there is no competent 
medical evidence which provides a nexus between the veteran's 
current hearing loss and tinnitus and military noise 
exposure.  Therefore, the Board finds the preponderance of 
the evidence is against the claims for service connection for 
bilateral hearing loss and tinnitus, and there is no 
reasonable doubt to be resolved.  See Gilbert, supra.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


